DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group IV, claim 79-83 in the reply filed on 02/02/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 1-47, 72-73, and 75-76 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/02/2022.
It is noted claim 83 recites dependency on alternatives to non-elected claim 72, 73, 75 and 76  and cancelled claim 74, 77 and 78. Applicant has elected Group IV, claim 79-83, wherein claim 83 is examined under the merit of dependency to independent claim 79. 
Application Status
Claim 79-83 are under examination.
Claim 1-47, 72-73 and 75-76 are withdrawn from examination.
Claim 48-71, 74, 77, 78 and 84-88 are cancelled.
Claim 79-83 are rejected.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the 
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 79-83 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant’s Admitted Prior Art.
Regarding claim 79, 80, and 83, Applicant’s admitted prior art, Pro Fam 875 (ADA, Decatur, III) soy protein discloses (instant published specification [0161]-[0164]) at pH 6 comprising a molecular weight profile of 26.3% greater than 100,000 Da; 30.1% in a range of 15,000 to 100,000 Da; 21.5% in a range of 5,000 to 15,000 Da; and 22.0% in a range of 1,000 to 5,000 Da (instant published specification [0166], last line of Table 11, product Pro Fam 875), wherein the molecular weight profile and pH is in the range of the cited range of claim 79, 80 and 83. 
Regarding claim 81 and 82, Applicant’s admitted prior art, Pro Fam 875 (ADA, Decatur, III) soy protein discloses (instant published specification [0161]-[0164]) with a phytic acid content of 1.64 wt % which is in range as cited in claim 81. With respect to claim 82, the phytic acid content of 1.64 wt % is about 2.0 wt % as round up, hence Pro Fam 875’s phytic acid is in range with the about 2.0 wt % as cited. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 79-83 are rejected under 35 U.S.C. 103 as being unpatentable over Schweizer et al. (US 2014/0356510 A1).
Regarding claim 79, 80 and 83, Schweizer et al. (Schweizer) discloses a pulse protein product, soy protein (‘510, claim 2, step (iv)) comprising a molecular weight profile (‘510, [0062]-[0066]); wherein the molecular weight profile comprising about 18 to about 78% greater than about 100,000 Da; about 15 to about 38% from about 15,000 to 15,000 Da; about 2 to about 35% from about 5,000 to about 15,000 Da and about 3 to about 25% from about 1,000 to about 5,000 Da (‘510, claim 30) which overlaps the cited ranges in claim 79 and 80; and overlaps pH range (‘510, claim 34). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 81 and 82, Schweizer disclose the pulse protein product, soy protein has a phytic acid content  of less than about 1.5 wt % (‘510, [0044]), wherein about 1.5 wt % is considered same endpoint as cited in claim 81; and the phytic acid content of about 1.5 wt % is about 2.0 wt % as rounded up, which overlaps with the about 2.0 wt % as cited. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/Primary Examiner, Art Unit 1792